Citation Nr: 0620512	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic service 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The appellant is considered to have had active honorable 
military service from August 9, 1966, through August 8, 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the appellant's claim for service 
connection for PTSD based upon the character of the 
appellant's discharge.  

The appellant had active military service from August 1966 to 
May 1971, including service in Vietnam from July 1969 to July 
1970.  Service records (DD Forms 214) show that the appellant 
received an Honorable discharge for the period August 9, 
1966, to May 20, 1968, but was issued a discharge "Under 
Conditions Other than Honorable" for the period May 21, 
1968, to May 21, 1971.  In June 1977 the RO issued an 
administrative decision in which it determined that the 
appellant's entire active duty service from August 9, 1966, 
to May 21, 1971, constituted one period of dishonorable 
service as he "was guilty of willful and persistent 
misconduct."

In an administrative decision dated in April 2003 the RO 
determined that under the provisions of 38 C.F.R. § 3.360 the 
appellant was entitled to health care under chapter 17, title 
38, United States Code, for any disabilities determined to be 
service-connected.  Additionally, the RO determined that 
under the provisions of 38 C.F.R. § 3.13(c) the appellant 
would have been eligible for a discharge or release under 
conditions other than dishonorable at the time of completing 
the period of service that he was obligated to serve at the 
time of entry into service, except for an intervening 
reenlistment.  Thus, the RO held that he had honorable active 
military service from August 9, 1966, through August 8, 1969.

In August 2005 the appellant testified at a hearing before 
the undersigned Member of the Board in Wichita, Kansas.  The 
transcript of the August 2005 hearing has been made a part of 
the record.  During the hearing the appellant provided 
testimony regarding his service in Vietnam, to include 
several stressful incidents he experienced there.  It was 
argued that he was a model soldier during his first four 
years in service, i.e., from August 1966 through July 1970 
when he returned from Vietnam.  The offenses leading to his 
other than honorable discharge did not begin until December 
1970, when he was in Germany, and it is argued that the 
offenses were the direct result of PTSD resulting from his 
Vietnam service.  The hearing testimony as to the reasons for 
the misconduct which led to the veteran's discharge from 
service in May 1971 may constitute new and material evidence 
to reopen a claim as to whether the character of the 
appellant's discharge constitutes a bar to VA benefits for 
the period of service from August 9, 1966, to May 21, 1971, 
exclusive of health care under chapter 17, title 38, of the 
U.S. Code.  This matter has not yet been considered by the RO 
and is, accordingly, referred to the RO for adjudication.  
See D'Amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000).  


REMAND

Although the Board does not have jurisdiction over the issue 
of whether or not the character of appellant's discharge for 
his period of service ending in May 1971 constitutes a bar to 
VA benefits, the Board finds the issue of service connection 
for PTSD to be inextricably intertwined with the issue of 
character of discharge.  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there is an outstanding matter that must 
be addressed by the RO in the first instance.  The Board will 
therefore postpone review of the issue of entitlement to 
service connection for PTSD until the veteran's character of 
discharge has been resolved.

Among those offenses that act as a bar to entitlement to VA 
benefits is a discharge under other than honorable conditions 
issued because of willful and persistent misconduct.  38 
C.F.R. § 3.12(d)(4).  In determining whether a claimant's 
discharge was the result of willful and persistent 
misconduct, VA must find that the claimant's conduct was not 
a minor offense, and consider whether the claimant's service 
was "otherwise honest, faithful, and meritorious."  Also, 38 
C.F.R. § 3.12(b) removes the bar of a discharge under 
dishonorable conditions if it is "found" that the person was 
insane at the time of committing the offense leading to such 
discharge.  For insanity determinations, the provisions of 38 
C.F.R. § 3.354 must be considered.  

In the hearing testimony, the appellant testified as to his 
otherwise honest, faithful, and meritorious service, 
including his combat service in Vietnam, and indicated that 
the offenses for which he was discharged should be excused 
because of the circumstances of his service and his emotional 
condition following his return from Vietnam.  The RO must 
determine whether the veteran's testimony and the statements 
he provided in support of his claim constitute new and 
material evidence such as to establish that his service 
should be considered honorable for VA purposes.  In 
considering this matter, the RO should determine whether the 
minor-offense exception (§ 3.12(d)(4)) or the insanity 
exception (§3.12(b)) is applicable.

As stated before, the appellant's claim for PTSD was denied 
based on the character of his discharge, which the RO 
determined in 1977 to be dishonorable.  However, since the 
appellant is entitled to health care benefits for any 
service-connected disorder, the RO erred in failing to 
consider whether the appellant's current PTSD is service-
connected, as the appellant alleges.  Accordingly, this 
matter is remanded to the RO for readjudication. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should adjudicate the claim 
raised at the hearing in August 2005, 
i.e., that new and material evidence 
has been received which establishes 
that the character of the appellant's 
discharge does not constitute a bar to 
VA benefits for the period of service 
from August 9, 1966, to May 21, 1971.

2.  Even if the RO continues to hold 
that the character of the appellant 
discharge for service ending in May 
1971 constitutes a bar to VA 
compensation, in view of the 
appellant's entitlement to health care 
benefits for any service-connected 
disorder, the RO must readjudicate the 
appellant's claim for service 
connection for PTSD for purposes of 
medical care eligibility under chapter 
17, title 38, U.S. Code.

3.  After completion of the above, if 
service connection for PTSD remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review, if 
indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


